MHM, March 31, 2008 [Translation] SEMI-ANNUAL REPORT (During The 14th Term) From: July 1, 2007 To: December 31, 2007 AMENDMENT TO SECURITIES REGISTRATION STATEMENT (For NAV Sale) PUTNAM EUROPE EQUITY FUND SEMI-ANNUAL REPORT (During The Fourteenth Term) From: July 1, 2007 To: December 31, 2007 PUTNAM EUROPE EQUITY FUND i SEMI-ANNUAL REPORT (During The Fourteenth Term) From: July 1, 2007 To: December 31, 2007 To: Director of Kanto Local Finance Bureau Filing Date: March 31, 2008 Name of the Fund: PUTNAM EUROPE EQUITY FUND Name of the Registrant Company: PUTNAM EUROPE EQUITY FUND Name and Official Title of Representative Charles E. Porter of Trustees: Executive Vice President, Associate Treasurer, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Harume Nakano Attorney-at-Law Ken Miura Attorney-at-Law Address or Place of Business Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Harume Nakano Ken Miura Attorneys-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Kitaguchi Building, 6-5, Marunouchi 1-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. 1 I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND ("Putnam Europe Equity Fund") (the "Fund") (1) Diversification of Investment Portfolio Diversification of Investment Portfolio by Types of Assets and geographic Regions: (As of the end of January 2008) Investment Types of Assets Country of Issue Total USD Ratio (%) Common Stock United Kingdom $ 90,630,119 20.17 Switzerland 74,451,579 16.57 France 66,776,372 14.86 Germany 61,276,097 13.64 Spain 26,425,110 5.88 Norway 22,174,078 4.93 Italy 20,442,692 4.55 Netherlands 16,795,312 3.74 Austria 14,371,634 3.20 Finland 13,056,597 2.91 Ireland 9,192,952 2.05 Greece 8,696,624 1.94 Sweden 6,944,885 1.55 Russia 4,067,829 0.91 Belgium 3,124,706 0.70 Sub-total $ 438,426,586 97.56 Cash, Deposit and Other Assets (After deduction of liabilities) 10,967,306 2.44 Total $ (Net Asset Value) JPY Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. dollars ("Dollar" or "$") into Japanese Yen is JPY 106.40 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer on January 31, 2008 quoted by The Bank of Tokyo-Mitsubishi UFJ, Ltd. The same applies hereinafter. Note 3: In this report, money amounts and percentages ending in the numeral 5 or higher have been rounded up to 10 and otherwise rounded down. Therefore, there are cases in which the amount for the "total column is not equal to the aggregate amount. Also, conversion into other currencies is done by simply multiplying the corresponding amount by the conversion rate specified and rounding the resulting number up to 10 if the amount ends in the numeral 5 or higher and is otherwise rounded down when necessary. As a result, in this report, there are cases in which Japanese yen figures for the same information differ from each other. 2 (2) Results of Past Operations a. Record of Changes in Net Assets (Class M Shares) Record of changes in net assets during the one-year period up to and including the end of January 2008 is as follows: Total Net Asset Value Net Asset Value per Share USD JPY (thousands) (millions) USD JPY 2007 End of February 13,556 1,442 29.74 3,164 March 13,825 1,471 30.94 3,292 April 14,459 1,538 32.68 3,477 May 14,613 1,555 33.39 3,553 June 14,075 1,498 33.23 3,536 July 13,689 1,457 32.08 3,413 August 13,461 1,432 31.85 3,389 September 13,403 1,426 33.28 3,541 October 13,629 1,450 34.28 3,647 November 11,198 1,191 32.45 3,453 December 10,055 1,070 26.06 2,773 2008 End of January 8,794 936 23.62 2,513 b. Record of Distributions Paid (Class M Shares) Fiscal Year Amount paid per Share Capital Gains The Thirteenth Fiscal Year (7/1/06-6/30/07) $0.381 (JPY 40.54) $0.092 (JPY 9.79) 3 Note: Record of distribution paid from December 1996 to December 2007 is as follows: Dividend NAV per Share Ex-dividend Date USD Yen USD 1996 December 20 $1.228 130.66 $16.11 1997 December 19 $1.427 151.83 $18.09 1998 December 18 $1.196 127.25 $20.76 1999 December 17 $0.042 4.47 $25.21 2000 December 20 $2.138 227.48 $21.39 2001 December 20 $0.012 1.28 $16.78 2002 December 20 $0.127 13.51 $13.61 2003 December 18 $0.204 21.71 $17.20 2004 December 21 $0.092 9.79 $20.31 2005 December 20 $0.152 16.17 $22.65 2006 December 19 $0.473 50.33 $29.70 2007 December 20 $5.396 574.13 $25.43 c. Record of Return Rate (Class M Shares) Period Return Rate (*) February 1, 2007 January 31, 2008 -5.10% (*) Return Rate (%) [ [ Ending NAV * A] ] / Beginning NAV]  1 A shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that Beginning NAV means net asset value per share on January 31, 2007 and Ending NAV means net asset value per share on January 31, 2008. 4 II. FINANCIAL CONDITIONS OF THE FUND Translation of unaudited semi-annual accounts will be attached to the Japanese version of the Semi-annual Report. III. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during the one year period up to and including the end of January 2008 and number of outstanding shares of the Fund as of the end of January 2008 are as follows: (2/1/07  1/31/08) Number of Shares Number of Shares Number of Sold Repurchased Outstanding Shares 125,561 205,754 372,401 (60,590) (94,270) (94,460) Note: The number of Shares sold, repurchased and outstanding in the parentheses represents those sold, repurchased and outstanding in Japan. IV. OUTLINE OF THE MANAGEMENT COMPANY (1) Amount of Capital Stock (1) Fund Not applicable. (2) Putnam Investment Management, LLC ("Investment Management Company") a. Amount of members equity (as of the end of January, 2008) $127,782,916* b. Amount of members equity for the past five years: Year Members Equity End of $144,486,036 End of -$9,155,466 + End of $73,231,356 End of $70,594,104 End of $117,226,875* * Unaudited 5 + During 2004, Putnam Investment Management accrued $223,524,388 of regulatory settlements. This, along with net intercompany transactions with Putnam Investments, LLC and its affiliates resulted in the decrease. Net income for the year ended December 31, 2004 was $89,819,256. This was offset by $243,460,758 of net intercompany transactions, which are factored as a reduction of Members Equity. (2) Description of Business and Conditions of Operation (1) Fund The Fund may carry out any administrative and managerial act, including the purchase, sale, subscription and exchange of any securities and the exercise of all rights directly or indirectly pertaining to the Fund's assets. The Fund has retained Putnam Investment Management, LLC, the investment adviser, to render investment advisory services, State Street Bank and Trust Company, to hold the assets of the Fund in custody and Putnam Fiduciary Trust Company, to act as Investor Servicing Agent. Putnam Investment Management LLC has retained its affiliate, Putnam Investments Limited (Sub-Investment Management Company), to manage a separate portion of the assets of the Fund subject to its supervision. (2) Putnam Investment Management, LLC ("Investment Management Company") Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of January 2008, Investment Management Company managed, advised, and/or administered the following 102 funds and fund portfolios (having an aggregate net asset value of over $107.0 billion): (As of January 31, 2008) Country where Funds are Principal Characteristic Number of Funds Net Asset Value established or managed (million dollars) Closed End Type Bond Fund 8 $3,456.62 Open End Type Balanced Fund 13 $27,155.94 U.S.A. Open End Type Bond Fund 30 $33,226.12 Open End Type Equity Fund 51 $43,247.50 Total 102 $107,086.19 (3) Miscellaneous (1) Fund Litigation, etc. 6 Pursuant to a settlement with the Securities and Exchange Commission relating to Putnam Managements brokerage allocation practices, on October 13, 2005 the fund received $193,848 in proceeds paid by Putnam Management. The fund had accrued a receivable for this amount in the prior fiscal year. In connection with a settlement between Putnam and the Funds Trustees in September 2006, the fund received $114,808 from Putnam to address issues relating to the calculation of certain amounts paid by the Putnam mutual funds to Putnam for transfer agent services. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the fund. (2) Putnam Investment Management, LLC ("Investment Management Company") Litigation, etc. Pursuant to a settlement with the Securities and Exchange Commission relating to Putnam Managements brokerage allocation practices, on October 13, 2005 the fund received $193,848 in proceeds paid by Putnam Management. The fund had accrued a receivable for this amount in the prior fiscal year. In connection with a settlement between Putnam and the Funds Trustees in September 2006, the fund received $114,808 from Putnam to address issues relating to the calculation of certain amounts paid by the Putnam mutual funds to Putnam for transfer agent services. Putnam Management and Putnam Retail Management are named as defendants in a civil suit in which the plaintiffs allege that the management and distribution fees paid by certain Putnam funds were excessive and seek recovery under the Investment Company Act of 1940. Putnam Management and Putnam Retail Management have contested the plaintiffs claims and the matter is currently pending in the U.S. District Court for the District of Massachusetts. Based on currently available information, Putnam Management believes that this action is without merit and that it is unlikely to have a material effect on Putnam Managements and Putnam Retail Managements ability to provide services to their clients, including the fund. 7 V. OUTLINE OF THE FINANCIAL STATUS OF THE MANAGEMENT COMPANY [Translation of unaudited semi-annual accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.]
